The opinion of the court was delivered by
Martin, C. J. :
I. The plaintiffs in error say that the person making the contracts for the lumber and the hardware was not the owner of the land, and therefore no mechanic’s lien could attach thereto. Cynthia A. Calkins was in possession, however, under a contract of purchase, which -was soon followed up by deeds for the property from Augusta E. Shelton and her husband. Whether the latter had fully paid Elizabeth W. McCracken or not at the time the contracts for material were entered into, or even when the Sheltons executed their deeds to Mrs. Calkins, is immaterial, for Elizabeth W. McCracken is not a party to this litigation, and is not bound thereby. It is probable, however, that she received full payment *678before the execution of the deeds by the Sheltons ; and, as the mortgages and the mechanics’ liens rest upon the same title, the plaintiffs in error have no just ground of complaint in this respect. Cynthia A. Calkins was “the owner” of these three lots within the meaning of the statute relating to mechanics’ liens. (Hathaway v. Davis, 32 Kan. 693 ; Lumber Co. v. Osborn, 40 id. 168 ; Mortgage Trust Co. v. Sutton, 46 id. 166 ; Drug Co. v. Brown, 46 id. 543, 546.)
II. Counsel for plaintiffs in error contend that the statute does not contemplate nor provide for the filing of a single lien to cover the work or materials entering into separate and distinct buildings on different properties,.even when such work is done or materials furnished under one contract. But the evidence fails to show that the plat of ground 75 by 145 feet in size had been subdivided into lots at the time the contracts for .material were made, or that a tract consisting of three lots had been divided into two separate properties ; and we do not know of any legal objection to a single contract for furnishing materials for two or more buildings on several contiguous lots constituting a single tract or parcel of ground. (Carr v. Hooper, 48 Kan. 253, 257 ; Van Laer v. Brick Works, ante, p. 545, 43 Pac. Rep. 1134; Meixell v. Griest, 1 Kan. App. 145, and cases cited.) This case is distinguishable from Lumber Co. v. Hegwer, (Kan. App.*), 42 Pac. Rep. 388, where there were four separate contracts for the erection of four dwellings upon four contiguous lots.
The judgment of the court'below will be affirmed.
All the Justices concurring.

 Not yet reported.